DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to anticipate or render obvious claimed limitations of  f) forming a second electrode of the capacitor at least partly resting over the first electrode by etching the second polysilicon layer, and removing the exposed portions of the second oxide layer by leaving the silicon nitride layer and the first silicon oxide layer; g) forming, on the silicon nitride layer, first silicon oxide spacers laterally bordering the gate stack of the HV transistor and the first and second electrodes, as set forth in independent claim 1, when taken in concert with all the other limitations of the claim.  Claims 2-4 depend from claim 1.
The closest prior art of record is Chakihara et al. (US 2011/0095348), which teaches a method similar to that of the instant claims at Figures 8-26 and the associated text, but does not teach the limitations cited above.  Han et al. (US 2006/0030112) teaches method steps similar to those of the limitations cited above at Figures 7-9 and the associated text.  However, these steps result in substantially different structure and take place at a different stage of the manufacturing process, rendering the distinction non-obvious.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ R GUPTA whose telephone number is (571)270-5707. The examiner can normally be reached 9:30AM-4PM, 8PM-10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 21236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAJ R GUPTA/Primary Examiner, Art Unit 2829